Exhibit 10.1

NISSAN MASTER OWNER TRUST RECEIVABLES

SECOND AGREEMENT OF MODIFICATION TO TRANSACTION DOCUMENTS

This SECOND AGREEMENT OF MODIFICATION TO TRANSACTION DOCUMENTS, dated as of
May 23, 2012 (this “Agreement”), is by and among the signatories hereto.

RECITALS:

WHEREAS, the parties hereto have entered into the Transaction Documents;

WHEREAS, the parties hereto wish to agree to modify the Transfer and Servicing
Agreement pursuant to Section 8.01(b) thereof, the Receivables Purchase
Agreement pursuant to Section 7.01(b) thereof, the Indenture pursuant to
Section 10.02 thereof and the Trust Agreement pursuant to Section 10.01(c)
thereof as of the Effective Date in accordance with the terms and conditions set
forth below; and

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, receipt of which is acknowledged, the
parties hereto agree as follows:

ARTICLE I

RECITALS AND DEFINITIONS

Section 1.1 Recitals. The foregoing Recitals are hereby incorporated in and made
a part of this Agreement.

Section 1.2 Definitions. Capitalized terms used and not defined herein have the
respective meanings assigned such terms in the Annex of Definitions attached to
the Amended and Restated Transfer and Servicing Agreement, dated as of
October 15, 2003 (as amended, modified, supplemented, amended or restated or
otherwise modified from time to time, the “Transfer and Servicing Agreement”),
by and among Nissan Wholesale Receivables Corporation II (“NWRC II”), as
transferor (the “Transferor”), Nissan Master Owner Trust Receivables, as issuer
(the “Issuer”), and Nissan Motor Acceptance Corporation (“NMAC”), as servicer
(the “Servicer”).

ARTICLE II

MODIFICATIONS

Section 2.1 Agreements With Respect to the Transfer and Servicing Agreement. As
of the Effective Date:

(a) Section 2.03(c) of the Transfer and Servicing Agreement shall be modified in
its entirety to read as follows:

“Reassignment upon Breach. If any breach of any of the representations and
warranties set forth in Section 2.03(a), Section 2.06(f) and Section 2.08(d) has
a material adverse



--------------------------------------------------------------------------------

effect on the Noteholders’ Collateral in Receivables transferred to the Issuer
by the Transferor, then any of the Owner Trustee, the Indenture Trustee or the
Holders of Notes evidencing at least a majority of the Outstanding Principal
Amount of all Notes of all outstanding Series, by notice then given in writing
to the Transferor (and to the Owner Trustee, the Indenture Trustee, the Servicer
and any Series Enhancer if given by the Noteholders), may direct the Transferor
to accept reassignment of all the Receivables (or, at the Transferor’s option,
redesignation of the Accounts related to such Receivables and reassignment of
all Receivables under such Accounts) transferred by it to the Issuer within 30
days of such notice, and the Transferor is obligated to accept such reassignment
on the Determination Date immediately succeeding the expiration of such 30-day
period on the terms and conditions set forth below; provided, however, that no
such reassignment is required to be made if, by the end of such 30-day period,
the representations and warranties set forth in Section 2.03(a) are satisfied in
all material respects, and any material adverse effect on the Noteholders’
Collateral in Receivables caused by the breach has been cured.

In connection with any reassignment pursuant to this Section, the Transferor
will deposit into the Collection Account in immediately available funds on the
Business Day preceding the Payment Date on which such reassignment obligation
arises, in payment for such reassignment, an amount equal to the sum of the
Reassignment Amounts with respect to each outstanding Series in the related
Indenture Supplement. Notwithstanding anything to the contrary in this
Agreement, such deposited amount will be distributed to the Noteholders on such
Payment Date in accordance with the Indenture and each Indenture Supplement in
payment of their Notes. The Owner Trustee will execute such documents and
instruments of transfer or assignment and take such other actions as are
reasonably requested by the Transferor to effect the conveyance of such
Receivables (or, at the Transferor’s option, the redesignation of the Accounts
related to such Receivables and conveyance of all Receivables under such
Accounts) pursuant to this Section. If the Owner Trustee, the Indenture Trustee
or the Noteholders give notice directing the Transferor to accept reassignment
of all the Receivables (or, at the Transferor’s option, redesignation of the
Accounts related to such Receivables and reassignment of all Receivables under
such Accounts) transferred by the Transferor as provided above, the obligation
of the Transferor to accept such reassignment and make the required deposit into
the Collection Account pursuant to this Section constitutes the sole remedy with
respect to an event of the type specified in the first sentence of this
Section 2.03(c) available to the Noteholders (or the Owner Trustee, any Series
Enhancer or the Indenture Trustee on behalf of the Noteholders).”

(b) Section 2.04(c) of the Transfer and Servicing Agreement shall be modified in
its entirety to read as follows:

“Reassignment upon Breach. If any representation or warranty under
Section 2.04(a) is not true and correct as of the date specified therein and
such breach has a material adverse effect on a Receivable, then, within 30 days
of the earlier to occur of the discovery of any such breach by the Transferor,
or receipt by the Transferor of written notice of any such breach given by the
Owner Trustee, the Indenture Trustee, the Servicer or any Series Enhancers, the
Transferor will accept reassignment of such Receivable (or,

 

2



--------------------------------------------------------------------------------

at the Transferor’s option, redesignation of the Account related to such
Receivable and reassignment of all Receivables under such Account) on the
Determination Date immediately succeeding the expiration of such 30-day period
on the terms and conditions set forth in the next succeeding paragraph;
provided, however, that no such reassignment will be required to be made if, by
the end of such 30-day period, the representations and warranties set forth in
Section 2.04(a) are then true and correct in all material respects and any
material adverse effect caused by the breach has been cured.

In connection with any reassignment of a Receivable pursuant to this Section,
the Transferor will direct the Servicer to deduct, subject to the next sentence,
the principal amount of such Receivable from the Pool Balance on or before the
end of the Collection Period in which such reassignment obligation arises. If
such deduction would cause the Adjusted Pool Balance to fall below the Required
Participation Amount, then (i) pursuant to Section 2.06, the Transferor shall
designate additional Eligible Accounts as Additional Accounts, such that the
Adjusted Pool Balance exceeds the Required Participation Amount, or (ii) the
Transferor shall deposit into the Excess Funding Account in immediately
available funds the Transferor Deposit Amount; provided, however, that if the
Transferor fails to transfer such Receivable (or, at the Transferor’s option,
redesignate the Account related to such Receivable and transfer all Receivables
under such Account) and Related Security arising in connection with such
Additional Accounts, or if the related Transferor Deposit Amount is not
deposited as required by this sentence, then the principal amount of such
Receivable will not be deducted from the Pool Balance for purposes of
determining whether the Adjusted Pool Balance has fallen below the Required
Participation Amount and collections in respect of such Receivable will continue
to be included in Interest Collections and Principal Collections. Upon
reassignment of any such Receivable (or, at the Transferor’s option,
redesignation of the Account related to such Receivable and reassignment of all
Receivables under such Account), but only after the transfer by the Transferor
of Receivables or redesignation of Accounts and transfer of all Receivables
under such Accounts, as applicable, and Related Security with respect to
Additional Accounts or payment by the Transferor of the Transferor Deposit
Amount, if any, the Issuer will automatically and without further action be
deemed to transfer, assign, set over and otherwise convey to the Transferor,
without recourse, representation or warranty, all the right, title and interest
of the Issuer in and to such Receivable, all Related Security and all moneys due
or to become due with respect thereto and all proceeds thereof. The Owner
Trustee will execute such documents and instruments of transfer or assignment
and take such other actions as are reasonably requested by the Transferor to
effect the conveyance of such Receivable (or, at the Transferor’s option, the
redesignation of the Account related to such Receivable and the conveyance of
all Receivables under such Account) pursuant to this Section. The obligation of
the Transferor to accept reassignment of any such Receivable and to pay any
related Transferor Deposit Amount constitutes the sole remedy with respect to
the event of the type specified in the first sentence of this Section 2.04(c)
available to the Noteholders (or the Owner Trustee, any Series Enhancer or the
Indenture Trustee on behalf of the Noteholders).”

(c) Section 2.08(a) of the Transfer and Servicing Agreement shall be modified in
its entirety to read as follows:

 

3



--------------------------------------------------------------------------------

“On any date, the Transferor has the right to redesignate any Eligible Accounts
as Redesignated Accounts and thereby either (x) repurchase from the Issuer the
outstanding related Receivables (or, at the Transferor’s option, redesignate the
Accounts related to such Receivables and repurchase all Receivables under such
Accounts) and all Related Security in connection with such Redesignated
Accounts, including all amounts then held by the Issuer or thereafter received
by the Issuer in respect of such Receivables or (y) cease the transfer to the
Issuer of Receivables and Related Security arising in such Redesignated Accounts
after the Redesignation Date.”

(d) Section 2.08(c)(i) of the Transfer and Servicing Agreement shall be modified
in its entirety to read as follows:

“the Transferor (or the Servicer on its behalf) will deliver to the Owner
Trustee, the Indenture Trustee and any Series Enhancers a Redesignation Notice,
substantially in the form attached as Exhibit B, specifying such Redesignation
Date on which the redesignation of Receivables (or, at the Transferor’s option,
the Accounts related to such Receivables and all Receivables under such
Accounts) in one or more Eligible Accounts occurred; and”

(e) Section 2.08(d) of the Transfer and Servicing Agreement shall be modified in
its entirety to read as follows:

“Representations and Warranties. The Transferor hereby represents and warrants
on each applicable Redesignation Date as to the matters set forth in clause
(iii) of Section 2.08(b). These representations and warranties will survive the
removal of the respective Receivables (or, at the Transferor’s option, the
redesignation of the Accounts related to such Receivables and the removal of all
Receivables under such Accounts) and the Related Security from the Issuer. Upon
discovery by the Transferor, the Servicer, the Owner Trustee, the Indenture
Trustee or any Series Enhancers of a material breach of any of these
representations and warranties, the party discovering such breach will give
prompt written notice to the other parties and to any Series Enhancers. If any
such breach has a material adverse effect on the related Receivable, the
provisions of Section 2.03(c) will apply.”

(f) Section 2.08 of the Transfer and Servicing Agreement shall be modified to
add the following Section (e) to such Section 2.08:

“(e) Notwithstanding the foregoing, NMAC hereby agrees that, in the event it
elects to exercise its option to redesignate or remove one or more Accounts
related to Receivables that are required to be repurchased under the Transaction
Documents, it will not as a result purchase additional Receivables it would not
otherwise be required to repurchase in an amount in excess of 10% of the
Outstanding Principal Balance of all Receivables as of the first day of the
prior calendar quarter.”

(g) Section 3.03(c) of the Transfer and Servicing Agreement shall be modified in
its entirety to read as follows:

 

4



--------------------------------------------------------------------------------

“(c) Purchase upon Breach. If any representation or warranty or covenant set
forth in clauses (ix) through (xiii) of Section 3.03(a) is not true and correct
in any material respect as of the date made with respect to any Receivable and
such breach has a material adverse effect on a Receivable included in the
Noteholders’ Collateral, then, within 30 days of the earlier to occur of the
discovery of any such breach by the Servicer, or receipt by the Servicer of
written notice of any such breach given by the Owner Trustee, the Indenture
Trustee, the Transferor or any Series Enhancers, the Servicer will purchase such
Receivable (or, at the Servicer’s option, redesignate the Account related to
such Receivable and purchase all Receivables under such Account) at the end of
such 30-day period on the terms and conditions set forth in the next succeeding
paragraph; provided, however, that no such purchase will be required to be made
if, by the end of such 30-day period the representations and warranties are then
true and correct in all material respects and any material adverse effect caused
by the breach has been cured.

The Servicer will effect such purchase by depositing into the Collection Account
in immediately available funds an amount equal to the Purchase Price of such
Receivable. Upon purchase of any such Receivable (or, at the Servicer’s option,
redesignation of the Account related to such Receivable and purchase of all
Receivables under such Account), but only after the deposit by the Servicer of
the Purchase Price of such Receivable, the Issuer will automatically and without
further action be deemed to transfer, assign, set over and otherwise convey to
the Servicer, without recourse, representation or warranty, all the right, title
and interest of the Issuer in and to such Receivable, all Related Security and
all moneys due or to become due with respect thereto and all proceeds thereof.
The Owner Trustee will execute such documents and instruments of transfer or
assignment and take such other actions as are reasonably requested by the
Servicer to effect the conveyance of such Receivables (or, at the Servicer’s
option, the redesignation of the Accounts related to such Receivables and the
conveyance of all Receivables under such Accounts) pursuant to this Section. The
obligation of the Servicer to purchase any such Receivable and to deposit the
Purchase Price of such Receivable into the Collection Account, constitutes the
sole remedy with respect to the event of the type specified in the first
sentence of this Section 3.03(c) available to the Noteholders (or the Owner
Trustee or the Indenture Trustee on behalf of the Noteholders).”

(h) The lead in paragraph of Section 5.04(a) of the Transfer and Servicing
Agreement shall be modified in its entirety to read as follows:

“The Servicer will indemnify and hold harmless each of the Issuer, the Owner
Trustee, the Indenture Trustee and any trustees predecessor thereto and their
respective directors, officers, employees and agents from and against any and
all loss, liability, claim, expense, damage or injury suffered or sustained
thereby by reason of (1) any acts or omissions of the Servicer in connection
with this Agreement or (2) the acceptance or performance of the trusts and
duties contained herein in the case of the Owner Trustee and the Indenture
Trustee; provided, however, that that the Servicer will not indemnify the
Issuer, the Owner Trustee or the Indenture Trustee for:”

(i) Clause (a) of the definition of “Authorized Officer” in the Annex of
Definitions shall be modified in its entirety to read as follows:

 

5



--------------------------------------------------------------------------------

“with respect to the Issuer, any officer of the Owner Trustee who is authorized
to act for the Owner Trustee in matters relating to the Issuer and who is
identified on the list of Authorized Officers, containing the specimen signature
of each such Person, delivered by the Owner Trustee to the Indenture Trustee on
the Series Issuance (as such list may be modified or supplemented from time to
time thereafter) and any officer of the Administrator who is authorized to act
for the Administrator in matters relating to the Issuer and to be acted upon by
the Administrator pursuant to the Administration Agreement and who is identified
on the list of Authorized Officers (containing the specimen signatures of such
officers) delivered by the Administrator to the Indenture Trustee on the Series
Issuance (as such list may be modified or supplemented from time to time
thereafter);”

(j) Clause (7) of the definition of “Eligible Account” in the Annex of
Definitions shall be modified in its entirety to read as follows:

“is in favor of a Dealer that is not classified by the Servicer as in “Status”
(or other comparable classification) for any reason as of the date on which
eligibility is initially determined or at the end of the prior month under the
Floorplan Financing Agreement or under any other lender floorplan program; and”

(k) The definition of “Eligible Institution” in the Annex of Definitions shall
be modified in its entirety to read as follows:

“ “Eligible Institution” means:

 

  (1) (a) a depository institution, which may include the Owner Trustee or the
Indenture Trustee; (b) a Person organized under the laws of the United States or
any one of the states of the United States, including the District of Columbia,
or any domestic branch of a foreign bank; and (c) which at all times is a member
of the Federal Deposit Insurance Corporation and has either a long-term
unsecured debt rating or a certificate of deposit rating for which the Rating
Condition has been satisfied; or

 

  (2) any other institution for which the Rating Agency Condition has been
satisfied.”

(l) The definition of “Eligible Investments” in the Annex of Definitions shall
be modified in its entirety to read as follows:

“ “Eligible Investments” means securities, instruments, security entitlements or
other investment property which evidence:

 

  (1) direct obligations of, or obligations fully guaranteed as to timely
payment by, the United States of America;

 

  (2)

demand deposits, time deposits or certificates of deposit, having original
maturities of no more than 365 days, of depository institutions or trust
companies incorporated under the laws of the United States or any state of the
United States of America, including the District of Columbia, or domestic
branches of foreign banks, and subject to supervision and examination of federal
or state banking or depository

 

6



--------------------------------------------------------------------------------

institution authorities; provided that at the time of the Issuing Entity’s
investment or contractual commitment to invest, the short-term debt rating of
that depository institution or trust company will be in the highest rating
category of each Rating Agency;

 

  (3) commercial paper, having original or remaining maturities of no more than
30 days, having, at the time of the Issuing Entity’s investment or contractual
commitment to invest, a rating in the highest rating category of each Rating
Agency;

 

  (4) demand deposits, time deposits and certificates of deposit which are fully
insured by the Federal Deposit Insurance Corporation having, at the time of the
Issuing Entity’s investment, a rating in the highest rating category of each
Rating Agency;

 

  (5) bankers’ acceptances, having original maturities of no more than 365 days,
issued by any depository institution or trust company referred to in clause
(2) above;

 

  (6) money market funds having, at the time of the Issuing Entity’s investment,
a rating in the highest rating category of each Rating Agency, including funds
for which the Indenture Trustee or any of its affiliates is investment manager
or advisor;

 

  (7) time deposits, having maturities not later than the next Payment Date,
other than those referred to in clause (4) above, with a Person whose commercial
paper has a credit rating satisfactory to each Rating Agency; or

 

  (8) any other investment upon providing ten days prior notice to each Rating
Agency then rating the Notes and so long as no Rating Agency informs the
Servicer that the additional form of investment will result in the withdrawal or
reduction of the then-existing rating of the Notes or any other outstanding
series or class of Notes for which it is providing a rating.”

(m) The definition of “Rating Agency Condition” in the Annex of Definitions
shall be modified in its entirety to read as follows:

“ “Rating Agency Condition” means, with respect to any action, that (i) each
Rating Agency has received notice of such action within ten days of such action
and no Rating Agency has informed the Indenture Trustee and the Owner Trustee
that such action might or could result in the withdrawal or reduction of the
then existing rating of any outstanding series or class of Notes, or (ii) each
Rating Agency has notified the Depositor, the Servicer, the Issuing Entity and
the Indenture Trustee in writing (which may be in the form of a letter, a press
release or other publication, or a change in such Rating Agency’s published
ratings criteria to this effect) that such action will not result in a reduction
or withdrawal of the then existing rating of any outstanding series or class of
Notes rated by such Rating Agency; provided, that with respect to any
outstanding series or class of Notes not rated by any Rating Agency, “Rating
Agency Condition” means the written consent of such series or class has been
obtained as and to the extent specified in the related Indenture Supplement.”

 

7



--------------------------------------------------------------------------------

Section 2.2 Agreements With Respect to the Receivables Purchase Agreement. As of
the Effective Date:

(a) Section 2.02(c) of the Receivables Purchase Agreement shall be modified in
its entirety to read as follows:

“Repurchase upon Breach. If a breach of any of the representations and
warranties set forth in Section 2.02(a) results in the Buyer’s obligation to
accept reassignment pursuant to Section 2.03(c) of the Transfer and Servicing
Agreement of all the Receivables that it transferred to the Issuer, then the
Seller will repurchase all such Receivables (or, at the Seller’s option,
redesignate the Accounts related to such Receivables and repurchase all
Receivables under such Accounts). In such event, the Seller will repurchase such
Receivables (or, at the Seller’s option, redesignate the Accounts related to
such Receivables and repurchase all Receivables under such Accounts) on the
Business Day immediately preceding the date on which the Buyer is required to
accept reassignment of such Receivables or redesignation of such Accounts and
reassignment of all Receivables under such Accounts, as applicable, pursuant to
the Transfer and Servicing Agreement. The Seller will repurchase such
Receivables (or, at the Seller’s option, redesignate the Accounts related to
such Receivables and repurchase all Receivables under such Accounts) by making a
payment to the Buyer, in immediately available funds, an amount not less than
the purchase price for such Receivables as specified in the Transfer and
Servicing Agreement. Upon payment of such purchase price and reassignment of
such Receivables (or, at the Seller’s option, redesignation of the Accounts
related to such Receivables and reassignment of all Receivables under such
Accounts) to the Buyer in accordance with the Transfer and Servicing Agreement,
the Buyer will automatically and without further action be deemed to sell,
transfer, assign, set over and otherwise convey to the Seller, without recourse,
representation or warranty, all the right, title and interest of the Buyer in
and to such Receivables, all Related Security and all monies due or to become
due with respect thereto and all proceeds thereof. The Buyer will execute such
documents and instruments of sale or assignment mutually agreed to by the Buyer
and the Seller. The Buyer will also take such other actions as are reasonably
requested by the Seller to effect the conveyance of such Receivables (or, at the
Seller’s option, redesignation of the Accounts related to such Receivables and
conveyance of all Receivables under such Accounts). The Seller’s obligation to
repurchase the Receivables pursuant to this Section 2.02(c) constitutes the sole
remedy with respect to the event of the type specified in the first sentence of
this Section 2.02(c) available to the Buyer and to the Noteholders (or the Owner
Trustee, any Series Enhancer or the Indenture Trustee on behalf of the
Noteholders).”

(b) Section 2.03(c) of the Receivables Purchase Agreement shall be modified in
its entirety to read as follows:

“Repurchase upon Breach. If any of the representations and warranties set forth
in Section 2.03(a) is not true and correct as of the date specified therein with
respect to a Receivable and, in connection therewith, the Buyer is obligated to
accept reassignment of such Receivable pursuant to Section 2.04(c) of the
Transfer and Servicing Agreement, then the Seller will repurchase such
Receivable (or, at the Seller’s option, redesignate the

 

8



--------------------------------------------------------------------------------

Account related to such Receivable and repurchase all Receivables under such
Account). In such event, the Seller will pay an amount not less than the
Repurchase Price for the repurchase of such Receivable on the Business Day
immediately preceding the Determination Date on which the Buyer is required to
accept reassignment pursuant to the Transfer and Servicing Agreement. The Seller
will repurchase such Receivable (or, at the Seller’s option, redesignate the
Account related to such Receivable and repurchase all Receivables under such
Account) by making a payment to the Buyer, in immediately available funds, in an
amount equal to the Repurchase Price for such Receivable. Upon payment of such
purchase price and reassignment of such Receivables (or, at the Seller’s option,
redesignation of the Accounts related to such Receivables and reassignment of
all Receivables under such Accounts) to the Buyer in accordance with the
Transfer and Servicing Agreement, the Buyer will automatically and without
further action be deemed to sell, transfer, assign, set over and otherwise
convey to the Seller, without recourse, representation or warranty, all the
right, title and interest of the Buyer in and to such Receivable, all Related
Security and all monies due or to become due with respect thereto and all
proceeds thereof. The Buyer will execute such documents and instruments of sale
or assignment mutually agreed to by the Buyer and the Seller. The Buyer will
also take such other actions as are reasonably requested by the Seller to effect
the conveyance of such Receivable (or, at the Seller’s option, the reassignment
of the Account related to such Receivable and the conveyance of all Receivables
under such Account). The Seller’s obligation to repurchase a Receivable or all
the Receivables with respect to an Account pursuant to this Section 2.03(c)
constitutes the sole remedy with respect to the event of the type specified in
the first sentence of this Section 2.03(c) available to the Buyer and to the
Noteholders (or the Owner Trustee, any Series Enhancer or the Indenture Trustee
on behalf of the Noteholders).”

(c) Section 7.01(b) of the Receivables Purchase Agreement shall be modified to
replace each reference to “66-2/3%” to “a majority”.

Section 2.3 Agreements With Respect to the Indenture. As of the Effective Date:

(a) The second sentence of Section 2.02 of the Indenture shall be modified in
its entirety to read as follows:

“Where the Notes are issued in registered form, they shall be in minimum amounts
of $ 25,000 and in integral multiples of $1,000 in excess thereof (except that
one Note of each Class may be issued in a different amount so long as such
amount exceed the applicable minimum denomination for such Class), and will be
issued upon original issuance as one or more Notes in an aggregate original
principal amount equal to the applicable Investment Amount of such Class or
Series on the date of original issuance.”

(b) The fifth sentence of the first paragraph of Section 8.03(a) of the
Indenture shall be modified in its entirety to read as follows:

“If, at any time, the Collection Account ceases to be a Qualified Account, the
Indenture Trustee (or the Servicer on its behalf), within ten Business Days (or
such longer period, not to exceed 30 calendar days, as to which the Rating
Agency Condition has been satisfied), will establish a new Collection Account
meeting the conditions specified above, transfer any monies, instruments,
securities, security entitlements, documents, certificates of deposit and other
property to such new Collection Account and from the date such new Collection
Account is established, it will be the “Collection Account.” ”

 

9



--------------------------------------------------------------------------------

(c) The fifth sentence of the first paragraph of Section 8.03(b) of the
Indenture shall be modified in its entirety to read as follows:

“If, at any time, the Excess Funding Account ceases to be a Qualified Account,
the Indenture Trustee (or the Servicer on its behalf), within ten Business Days
(or such longer period, not to exceed 30 calendar days, as to which the Rating
Agency Condition has been satisfied), will establish a new Excess Funding
Account meeting the conditions specified above, transfer any monies,
instruments, securities, security entitlements, documents, certificates of
deposit and other property to such new Excess Funding Account and from the date
such new Excess Funding Account is established, it will be the “Excess Funding
Account.” ”

(d) Section 8.04(b)(ii) of the Indenture shall be modified in its entirety to
read as follows:

“(ii) NMAC arranges for and maintains a letter of credit or other form of
enhancement in respect of the Servicer’s obligations to make deposits of
Collections into the Collection Account for which the Rating Agency Condition
has been satisfied; or”

Section 2.4 Agreements With Respect to the Trust Agreement. As of the Effective
Date:

(a) The first sentence of Section 9.01 of the Trust Agreement shall be modified
in its entirety to read as follows:

“The Owner Trustee shall at all times be an entity (i) having a combined capital
and surplus of at least $50,000,000, (ii) having its long-term unsecured debt
rated at least Baa3 by Moody’s and BBB- by Standard & Poor’s, or such other
ratings for which the Rating Agency Condition has been satisfied, (iii) be
subject to supervision or examination by federal or state authorities and
(iv) authorized to exercise trust powers in the State of Delaware.”

ARTICLE III

EFFECTIVE DATE

Section 3.1 Effective Date. Upon receipt by NMAC of counterparts of this
Agreement executed by NMAC, as Servicer and as Seller, NWRC II, as Transferor
and as Buyer, the Owner Trustee, the Issuer and the Indenture Trustee, this
Agreement shall become effective immediately after all of the following occur
(such date, the “Effective Date”), without further action by any party other
than the following:

(a) repayment of the Series 2010-A Notes;

(b) receipt by NMAC of unanimous consent of (1) the Noteholders of the 2008-1
Warehouse Series Notes and (2) the Noteholders of the 2010-1 Warehouse Series
Notes;

(c) receipt by the Indenture Trustee and the Owner Trustee of a Required Federal
Income Tax Opinion;

 

10



--------------------------------------------------------------------------------

(d) receipt by the Indenture Trustee and the Owner Trustee of an Opinion of
Counsel in accordance with Section 8.02(d) of the Transfer and Servicing
Agreement;

(e) receipt by the Indenture Trustee of an Opinion of Counsel that the execution
of this Agreement is authorized or permitted by the Indenture; and

(f) satisfaction of the Rating Agency Condition with respect to this Agreement.

ARTICLE IV

MISCELLANEOUS

Section 4.1 Transaction Documents Unaffected. Except as modified herein, the
parties acknowledge that the provisions of the Transaction Documents remain in
full force and effect and are hereby ratified and confirmed by the parties
hereto. To the extent of any conflict between the Transaction Documents and this
Agreement, this Agreement shall control. After the Effective Date all references
in the Transaction Documents to a particular Transaction Document shall mean
such Transaction Document as modified hereby.

Section 4.2 Governing Law. This Agreement, as it pertains to the Transfer and
Servicing Agreement, shall be governed by the governing law described in
Section 8.05 of the Transfer and Servicing Agreement. This Agreement, as it
pertains to the Receivables Purchase Agreement, shall be governed by the
governing law described in Section 7.05 of the Receivables Purchase Agreement.
This Agreement, as it pertains to the Indenture, shall be governed by the
governing law described in Section 12.12 of the Indenture. This Agreement, as it
pertains to the Trust Agreement, shall be governed by the governing law
described in Section 10.11 of the Trust Agreement.

Section 4.3 Captions. The various captions in this Agreement are included for
convenience only and shall not affect the meaning or interpretation of any
provision of this Agreement or any provision hereof.

Section 4.4 Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under the laws of any applicable jurisdiction, such provision, as to
jurisdiction, shall be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement as to such jurisdiction or any other
jurisdiction.

Section 4.5 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

Section 4.6 Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto on separate signature pages, each such
executed counterpart constituting an original but all together only one
Agreement.

[remainder of page intentionally left blank]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

NISSAN MASTER OWNER TRUST

RECEIVABLES,

as Issuer

By:  

Wilmington Trust Company,

not in its individual capacity,

but solely as Owner Trustee

By:   /s/ Dorri Costello

Name:

Title:

 

Dorri Costello

Assistant Vice President

 

NISSAN MOTOR ACCEPTANCE CORPORATION,

as Servicer and as Seller

By:   /s/ Mark Kaczynski

Name:

Title:

 

Mark Kaczynski

President

 

NISSAN WHOLESALE RECEIVABLES CORPORATION II,

as Transferor and as Buyer

By:   /s/ Mark F. Wilten

Name:

Title:

 

Mark F. Wilten

Treasurer

 

S-1    NMOTR Second Agreement of Modification



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

not in its individual capacity,

but solely as Indenture Trustee

By:   /s/ Patricia M. Child

Name:

Title:

 

Patricia M. Child

Vice President

 

WILMINGTON TRUST COMPANY,

not in its individual capacity,

but solely as Owner Trustee

By:   /s/ Dorri Costello

Name:

Title:

 

Dorri Costello

Assistant Vice President

 

S-2    NMOTR Second Agreement of Modification